EXAMINER’S COMMENTS/REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, was examined under the first inventor to file provisions of the AIA .
Applicant’s Information Disclosure Statement filed February 23, 2021 has been received and entered into the application.  As reflected by the attached, completed copies of form PTO/SB/08a, the cited references have been considered.  
Reasons for Allowance
	The present invention is represented by claim 1 which reads:
	1.    “A method for treating treatment-resistant prostate cancer, wherein said method comprises:
(a) identifying a mammal having a treatment-resistant prostate cancer as having an elevated level of a polypeptide as compared to a median level present within a control prostate tissue, wherein said polypeptide is selected from the group consisting of a CXXC5 polypeptide, a CXXC4 polypeptide, a TET2 polypeptide, an ID1 polypeptide, an ID3 polypeptide, and a PFN2 polypeptide, and
(b) administering one or more targeted therapies to said mammal.”
	The Examiner has considered the cited references and conducted a thorough search of the appropriate electronic data bases for the claimed subject matter and did not discover any reference which anticipates that claimed subject matter or would form a basis for concluding that the claimed subject matter would have been obvious.  Also, the claims are presented in an enabled, definite manner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND J HENLEY III whose telephone number is (571)272-0575.  The examiner can normally be reached on M-F 6-2:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAYMOND J HENLEY III/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        March 16, 2022